COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                      01-14-00820-CV
Style:                             In re Galveston County Judge Mark Henry, Galveston County Commissioner Ryan
                                   Dennard, Galveston County Commissioner Kevin O’Brien, Galveston County
                                   Commissioner Stephen Holmes, and Galveston County Commissioner Ken Clark, in Their
                                   Official Capacities as the Galveston County Commissioners Court
                    *
Date motion filed :                October 24, 2014
Type of motion:                    Unopposed Motion to Substitute Exhibit
Party filing motion:               Respondent
Document to be filed:

Is appeal accelerated?        No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                         Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted
                    If document is to be filed, document due:
                             The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________




Judge’s signature: /s/ Terry Jennings
                   

Panel consists of       ____________________________________________


Date: February 3, 2015